UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 10-2399


MAJED SUBH,

                 Plaintiff – Appellant,

          v.

DEPARTMENT OF THE ARMY, U.S. Army Records Managements &
Declassification Agency, DA Freedom of Info and Privacy
Office,

                 Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:10-cv-00433-LMB-TRJ)


Submitted:    March 15, 2011                 Decided:   March 17, 2011


Before MOTZ and     WYNN,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Majed Subh, Appellant Pro Se.     Kevin J. Mikolashek, Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Majed Subh appeals the district court’s order granting

summary judgment to the Defendant in his civil action.               We have

reviewed the record and find no reversible error.              Accordingly,

we affirm for the reasons stated by the district court.                    See

Subh v. Department of the Army, No. 1:10-cv-00433-LMB-TRJ (E.D.

Va. Nov. 30, 2010).          We dispense with oral argument because the

facts   and    legal   contentions    are   adequately   presented    in   the

materials     before   the    court   and   argument   would   not   aid   the

decisional process.

                                                                     AFFIRMED




                                       2